DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Remarks
A telephone call to Daniel Homiller on 11/10/2022 requesting an eTerminal Disclaimer did not result a response. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,229,058 in view of CN 103457628 A (CN’628)  and further in view of WO 2017121380 A1 (WO’380). 
Independent claims 1 and 15 of the US Patent discloses the subject matter of the independent claims 1, 7, 13 and 17 of the instant application except for a subframe number; a system frame number (SFN_id); a hyper frame number, H-SFN; and formula that includes both the SFN_id and the H-SFN. 
However, as CN’628 discloses a subframe number ([0040] an empty sub-frame counter self-increases 1).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with CN’628 invention to include the claimed limitation(s) so as to enable the subframe counter in order to set a search window for the mobile device to perform synchronization with the network.
But the US Patent and CM’628 invention is silent on,
a system frame number (SFN_id); a hyper frame number, H-SFN; and formula that includes both the SFN_id and the H-SFN. 
However, as WO’380 discloses a system frame number (SFN_id) (Page 23, para. 1, the SFN_id is the sequence number of the radio frame that transmits the preamble); a hyper frame number, H-SFN (Page 23 para. 1, the HSFN number is the number of radio frames included in one superframe); and formula that includes both the SFN_id and the H-SFN (Page 23, para. 3 RA-RNTl=n0+k1 xband_id + k2xfloor(SFN_id/minPeriod)+floor(Rmax/z)x[k2xceil(HSFNnumber/minPeriod) x(HSFN_id mod M .sub.W_RAR)]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent and CN’628 invention with WO’380 invention to include the claimed limitation(s) so as to use the SFN_id and the H-SFN as part of the calculation in order to determine a RA-RNTI.
Dependent claim 7 of the US Patent discloses the subject matter of dependent claims 2 and 14 of the instant application.
 Dependent claim 8 of the US Patent discloses the subject matter of dependent claims 3 and 15 of the instant application.
Dependent claim 10 of the US Patent discloses the subject matter of dependent claims 5 and 11 of the instant application.
Dependent claim 12 of the US Patent discloses the subject matter of dependent claims 8 and 18 of the instant application.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647